Citation Nr: 1342455	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed skin condition. 



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty for training from October 1991 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the RO.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his appeal in December 2013.  His hearing request is, therefore, considered withdrawn. 38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

In a December 2013 statement, prior to the promulgation of a decision by the Board, the Veteran withdrew his claim of service connection for a skin disorder from appellate consideration. 


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal concerning the claim of service connection for a skin disorder are met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2013).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the RO denied service connection for a skin condition in a September 2010 rating decision. The Veteran noted his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in May 2013.

In a written statement dated on December 2, 2013, prior to the promulgation of a decision by the Board, the Veteran expressed his intention to withdraw his claim from appellate status. 

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's appeal is dismissed. 


ORDER

The appeal of the denial of entitlement to service connection for a skin disability is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


